DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US PG Pub. 2002/0038145).
Regarding claim 1, Jang discloses a stent (10), illustrated in Figure 1, to be inserted into a catheter while being compressed radially ([0028], Last 5 Lines) comprising a plurality of corrugated pattern bodies (12) having a corrugated pattern and arranged next to each other in an axial direction; and a plurality of connection elements (18) arranged in a direction about an axis and connecting the corrugated pattern bodies (12) adjacent to each other, wherein the corrugated pattern is formed of a plurality of corrugated units, each including first, second, and third stems (16), illustrated in Figure 1 ([0030]), a first top portion (1TP) coupling a first end portion of the first stem (16F) on one side and a first end portion of the second stem (16S) on one side, and a second top portion (2TP) couples a second end portion of the second stem (16S) on the other side and a first end portion of the third stem (16T) on one side, and a second end portion of the third stem (16T) on the other side is connected to a second end portion (SE16F) of the first stem (16F) on the other side in another one of the corrugated units adjacent to each corrugated unit in the direction about the axis, and a first end portion (FE18) of each connection element (18) on one side is connected to the first top portion (1TP) of one of adjacent ones of the corrugated units in the axial direction, and a second end portion (SE18) of each connection element (18) is connected to the second end portion (SE16F) of the first stem (16F) of the other one of the adjacent ones of the corrugated units in the axial direction, illustrated in Figure 1 and modified figure 1, below.

    PNG
    media_image1.png
    820
    578
    media_image1.png
    Greyscale

Regarding claim 2, Jang discloses the stent according to claim 1, wherein the second top portion (2TP) of each corrugated unit is formed to protrude toward a distal side in a direction of insertion of the stent into the catheter, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 3, Jang discloses the stent according to claim 1, wherein the third stem (16T) of one of the corrugated units and the first stem (16F) of another one of the corrugated units adjacent to the one of the corrugated units in the direction about the axis are, at end portions thereof, coupled to each other to form a slit (S) therebetween, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 7, Jang discloses the stent according to claim 1, wherein a length of each connection element (18) is shorter than a length of the second stem (16S), and when viewed in a radial direction perpendicular to the axial direction, an annular direction of the corrugated pattern of each corrugated pattern body (12) is substantially coincident with the radial direction, illustrated in Figure 1 and modified figure 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and in view of Shobayashi (US PG Pub. 2019/0201218).
Regarding claim 4, Jang discloses the stent according to claim 1, but does not teach, when viewed in a radial direction perpendicular to the axial direction, an annular direction of the corrugated pattern of each corrugated pattern body is inclined with respect to the radial direction.
	However, Shobayashi teaches a stent (11), illustrated in Figures 1 and 2, comprising a plurality of corrugated pattern bodies/wavy-line-shaped pattern bodies (13) having a corrugated pattern and arranged next to each other in an axial direction, and a plurality of connection elements (15) arranged in a direction about an axis and connecting the corrugated pattern bodies/wavy-line-shaped pattern bodies (13) adjacent to each other, wherein, when viewed in a radial direction perpendicular to the axial direction, an annular direction of the corrugated pattern of each corrugated pattern body/wavy-line-shaped pattern body (13) is inclined with respect to the radial direction, illustrated in Figures 1 and 2, such that a deformation amount against distorting loading in a radial direction of the stent is suppressed ([0106] & [0185]).
	In view of the teachings of Shobayashi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for an annular direction of the corrugated pattern of each corrugated pattern body, of the stent of Jang, to be inclined with respect to the radial direction (when viewed in a radial direction perpendicular to the axial direction), such that a deformation amount against distorting loading in a radial direction of the stent is suppressed.
Regarding claim 5, Jang in view of Shobayashi disclose the stent according to claim 4, wherein Jang further teaches a sum of a length of the first stem (16F) and a length of the second stem (16S) is longer than a length of the third stem (16T), illustrated in Figure 1 and modified figure 1, above.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774